Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152114                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 152114
                                                                    COA: 319942
                                                                    Kent CC: 12-006969-FC
  HENRY RICHARD HARPER,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 11, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
  holding that it cannot be concluded that the two separate assaults constituted part of the
  “same transaction” under MCL 750.520b(3). We agree, however, that the sentencing
  judge failed to identify specific evidence from which one could conclude that the
  imposition of consecutive sentences was warranted. We therefore REMAND this case to
  the Kent Circuit Court. On remand, the trial court shall either issue an order that provides
  a basis for its conclusion that the two criminal offenses arose from the same transaction,
  or impose concurrent sentences.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2016
           s0126
                                                                               Clerk